Citation Nr: 0528069	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran indicated on his February and August 2004 VA Form 
9's that he wished to testify at a Board hearing.  A Central 
Office Board hearing was scheduled for February 2005 and the 
veteran was provided notice of this hearing in November 2004.  
However, the veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the 
Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2005).

It appears that the RO is attempting to assist the veteran 
with another issue that is not before the Board at this time.  
This issue will not be addressed by the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the claims folder reveals no compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), as the claims folders fails to 
reveal notice from the RO to the veteran that complies with 
VCAA notice requirements.  With respect to the claim to 
reopen the veteran's previously denied claim for service 
connection for residuals of a head injury based on new and 
material evidence, there does not appear to be any 
documentation showing the RO explained:  (1) what evidence is 
needed to reopen the veteran's claim, if any; (2) which 
portion of that evidence, if any, the veteran has the 
responsibility to provide; and (3) which portion of that 
evidence, if any, the VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Board decision are routinely vacated 
by the U.S. Court of Appeals for Veterans Claims (Court) for 
failure to provide VCAA notice. 


Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claim to reopen a 
previously denied claim for service 
connection for residuals of a head injury 
based on new and material evidence.  The 
notice should indicate what information 
or evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete, 
and if additional evidence is 
obtained, the claim should be 
readjudicated.  If the claim remains 
denied the RO must furnish the 
claimant and her representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

